Citation Nr: 1429548	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  07-35 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected knee disability.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected knee disability.

3.  Entitlement to service connection for a left forearm disability, to include secondary to service-connected knee disability.

4.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left knee due to degenerative joint disease.

5.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee due to degenerative joint disease.

6.  Entitlement to a rating in excess of 10 percent for laxity of the left knee due to degenerative joint disease.

7.  Entitlement to a rating in excess of 10 percent for laxity of the right knee due to degenerative joint disease.

8.  Entitlement to a total disability rating for compensation based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department to Veteran's Affairs (VA) Regional Office in Seattle, Washington, (RO).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

When this case was most recently before the Board in December 2013, it was remanded.  It is now before the Board for further appellate action.

The Veteran requested a Board hearing in his March 2007 VA Form 9.  A hearing was scheduled in April 2014, and the Veteran was notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704 (2013). 

The issues of entitlement to service connection for a left forearm disability, right shoulder disability, back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by full extension and flexion limited by pain to 45 degrees with flare-ups five times a month.

2.  The Veteran's left knee disability is manifested by mild laxity.

3.  The Veteran's right knee disability is manifested by full extension and flexion limited by pain to 45 degrees with flare-ups five times a month.

4.  The Veteran's right knee disability is manifested by mild laxity.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 20 percent, but no higher, for degenerative joint disease of the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).
 
2. The criteria for an evaluation in excess of 10 percent rating for instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 (2013).
3. The criteria for an evaluation of 20 percent, but no higher, for degenerative joint disease of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).
 
4. The criteria for an evaluation in excess 10 percent rating for instability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. 

A letter dated in February 2005 discussed the evidence necessary to support higher evaluations.  The evidence of record was listed and the Veteran was advised of the allocation of duties between himself and VA. 

A letter dated in September 2009 discussed the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.

The content of the notices provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. Moreover, although the September 2009 notice letter was sent subsequent to the initial adjudication of the Veteran's claims, the Board finds that there was no prejudice as the issues decided herein were most recently readjudicated in an August 2011 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the Board notes that service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  VA examinations have been conducted.  The Board finds that the examination reports are adequate in that the examiners interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The examination reports of record are thorough and consistent with contemporaneous treatment records, and adequately address other evidence of record and respond to the questions posed in this appeal.  The Board acknowledges the Veteran's representative's argument in October 2011 that the Veteran should be afforded an examination with an orthopedist as the vast majority of his complaints are orthopedic in nature.  The Board finds that the examinations have been adequate and that there is no requirement that the Veteran receive an examination by an orthopedist.  Furthermore, the Veteran submitted an examination report from his private orthopedist dated in June 2005.

The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim. The Board is also unaware of any such outstanding evidence or information. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

II.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees. A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2013).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

III.  Analysis

In the March 2005 VA examination, no claims file was available.  The Veteran reported that his knees were worse and that he used Ibuprofen, calcium, glucosamine and chondroitin daily.  He reported more frequent flare-ups and that he needed a cane for walking up and down ramps.  He also used neoprene knee supports with physical exertion.  It was painful for him to kneel past 75 degrees of flexion.  Flare-ups manifested by swelling, redness, weakness and additional limitation of motion to about 50 percent.  He reported being unable to work 50 percent of the time in the past year due to knee flare-ups.  The examiner found that his knees were definitively worse than his most recent examination in April 2003.  His knees were more painful at about 80 degrees of stooping.  There was audible crepitus and mild incoordination and stiffness.  Range of motion passively was 0-130 degrees in both knees.  With repetitive motion there was increased pain and stiffness with all degrees of movement, but no change in the range of motion.  The medial and lateral collateral ligaments were stable bilaterally.  There was mild laxity of bilateral anterior cruciate ligaments and marked guarding when the examiner attempted to do the McMurray's test bilaterally.  The tests were negative, but any attempt to externally or internally rotate the leg was moderate to severely painful with all degrees of movement.  There was no decrease in strength, but slowness due to stiffness.  There was mild incoordination related to pain.  The Veteran had a feeling of instability with flexion past about 45 degrees in both knees, and there was mild to moderate fatigue.

In July 2007, the Veteran submitted a private evaluation by an orthopedic surgeon.  The Veteran reported to the physician that he had pain in both knees, difficulty driving, going up and down stairs, prolonged walking, bending, or squatting.  He reported no longer being able to do any work that required significant lifting, bending, walking or standing.  Upon examination, he had full range of motion and ligaments were intact for both knees.  He had tenderness, walked with antalgic limp and had problems with the medial proximal tibia bilaterally.  X-ray study showed significant degenerative changes with lateral compartment irregularity and moderate spur formation and flattening bilaterally.  The x-ray study also noted significant patellofemoral flattening and spur formation.  The physician diagnosed the Veteran with moderate degenerative arthritis tri-compartmental of both knees with significant ongoing pain that prohibits him from doing anything besides very sedentary type of work.

In a December 2006 statement, the Veteran reported that all of his disabilities continued to worsen.  

A March 2007 VA treatment record noted bilateral gross knee deformities.  The left knee had multiple surgical scars, degenerative appearance and tenderness medially.  His right knee had a patella that was quite visibly superolaterally rotated, but there was no point tenderness.  Drawer signs testing was negative bilaterally.  There was mild effusion bilaterally.  Flexion was to 160 degrees for the left, but there was decreased range of motion of both knees.  There was crepitus with passive range of motion.

In a February 2010 QTC examination, the Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, subluxation, pain and dislocation.  He reported flare-ups once a week that last for a day.  During flare-ups, he has severe pain, swelling, and locking of joints.  He reported not being able to walk long distances, run, jump or walk up stairs.  The Veteran reported having an incapacitating episode in December 2009 that lasted 5 to 6 days and August 2009 for 4 days.  Vet had to retire from real estate due to knee pain.  The examiner noted that the Veteran walked with a normal gait, and he did not require and assistive device for ambulation.  His right and left knee were tender but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage in either knee.  There was no subluxation in either knee.  There was crepitus in both knees but no genu recurvatum and locking pain in either knee.  

Flexion of the right knee was to 140 degrees with pain at 60 degrees.  Flexion was to 140 degrees for the left knee with pain at 70 degrees.  Following repetitive use, both knees were not additionally limited by fatigue, weakness, lack of endurance or incoordination and flexion continued to be to 140 degrees.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test were all within normal limits for both knees.  The examiner diagnosed the Veteran with bilateral knee degenerative joint disease status post left knee surgery with residual scar.  The examiner noted that the scar was not painful, had no skin breakdown, was superficial with no underlying tissue damage.  The examiner noted that the effect of his knee disabilities on his occupation was limited walking.

In March 2011, the Veteran was afforded another QTC examination for his knees and other disabilities.  He reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, pain and dislocation.  He had flare-ups as often as five times per month that last for two days.  He reported being unable to jump, walk for any period or run or walk quickly or use stairs.  He took Ibuprofen for relief.  He reported a constant burning sensation in his knees.  He reported an incapacitating episode in April 2010 that lasted for 5 days and November 2010 that lasted 5 to 10 days.  Upon examination of the knees, there was tenderness in both knees but no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, locking pain, genu recurvatum, crepitus or drainage in either knee.  There was no subluxation of either knee.  The Veteran had full range of motion of both knees but pain began at 0 degrees.  Neither knee was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use and he had full range of motion during repetition.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for both knees.   The examiner noted that the Veteran's knee flare-ups affected his occupation by limiting lifting, walking, standing or prolonged sitting.

The Veteran has been evaluated as 10 percent for each of his knees due to his degenerative joint disease of his knees pursuant to diagnostic code 5010-5260. 

As the evidence overlaps, the Board will discuss the range of motion of both knees together in the discussion below.  The evidence appears to indicate that the Veteran has in most cases full range of motion of both knees.  At worst, flexion was limited to 130 degrees for each knee.  Extension has repeatedly been normal, to zero degrees.  

The range of motion of both knees does not represent the Veteran's disability picture as the evidence shows pain beginning at earlier degrees in both knees, as well as other functional limitations including weakness and lack of endurance.  When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  The March 2005 examiner noted that it was painful for the Veteran to kneel past 75 degrees.  He reported flare-ups with weakness and additional limitation of motion in both knees.  There was an increase pain with repetitive motion.  The Veteran also had a feeling of instability with flexion past about 45 degree with mild fatigue in both knees.  During the July 2007 examination, the examiner noted that he had significant ongoing pain that prohibited him from doing anything besides very sedentary type of work.  In February 2010, the Veteran reported lack of endurance, fatigability and pain in his knees.  He noted that he had flare-ups once a week that lasted for a day.  Flexion was to 140 degrees with pain at 70 degrees.  Again, in March 2011, the Veteran reported weakness, lack of endurance and pain in both knees.  Flare-ups occurred five times per month that lasted for two days.  The Veteran had full range of motion of both knees but pain began at 0 for both knees.  Due to the Veteran's feeling of instability at 45 degrees with mild fatigue in both knees, frequency of his flare-ups which he reports limit his range of motion and the physician's statement that his ongoing pain prohibited him from doing anything besides sedentary work, the Board finds that a 20 percent evaluation is warranted based on functional impairment noted throughout the appeal period.

The Board does not find that an evaluation higher than 20 percent for each knee is warranted as he has had full active range of motion throughout the appeal period despite his ongoing pain.  Furthermore, there is no objective medical evidence showing limitation of flexion to 15 degrees.

As for laxity, subluxation and instability, the Veteran is currently assigned a 10 percent for each knee due to laxity under Diagnostic Code 5257.  Mild laxity of bilateral anterior cruciate ligaments was noted in March 2005 examination.  During the March 2005 examination, he had a feeling of instability with flexion past about 45 degrees in both knees, and there was mild to moderate fatigue.  Since that time, there has been no objective evidence of instability in either knee.  For example, the 2010 QTC examination report notes that the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for both knees.  There was no subluxation on the right or left.  During the March 2011 QTC examination, the Veteran also had no instability or subluxation of either knee.  Besides the mild laxity finding and the feelings of instability noted in the March 2005 examination report, the evidence does not show laxity or instability of either knee.  For these reasons, the Board finds that the currently assigned 10 percent evaluations contemplate the mild laxity noted during the period on appeal and that higher evaluations are not warranted.  

The Board has also considered whether separate compensable evaluations might apply under the other various criteria for evaluation of knee disability.  As noted, the Veteran has had normal extension.  Therefore, the Board does not find that a separate evaluation is warranted for extension.  

The Board does not find that a higher evaluation is warranted under any other diagnostic code.  The Veteran does not have ankylosis of his knees, objective finding of dislocated semilunar cartilage with locking, pain, and effusion, removal of cartilage, tibia or fibula impairment or genu recurvatum.

Resolving all doubt in the Veteran's favor, a 20 percent evaluation is warranted for the left knee and a 20 percent evaluation is warranted for the right knee due to functional impairment noted throughout the appeal.  A higher evaluation than 10 percent is not warranted for the instability of either knee at any time.

In adjudicating this decision, the Board has considered the Veteran's reports of symptomatology to be credible and has considered the functional impact of painful motion, weakness and lack of endurance that the Veteran has reported throughout the appeal period.  

The Board does not find that a staged rating is warranted for this claim.

IV.  Extraschedular

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The Board finds that the first Thun element is satisfied here.  The Veteran's service-connected knee disabilities are manifested by signs and symptoms such as pain and instability which impairs his ability to walk for long distances and use stairs.  (See, e.g., February 2010 and March 2011 QTC examination reports).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion and instability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261, 5257 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in walking long distances and using stairs.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
ORDER

Entitlement to an evaluation of 20 percent, but no higher, for degenerative joint disease of the left knee is granted, subject to the controlling regulations applicable to the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for laxity of the left knee is denied.

Entitlement to an evaluation of 20 percent, but no higher, for degenerative joint disease of the right knee is granted, subject to the controlling regulations applicable to the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for laxity of the right knee is denied.


REMAND

The Veteran claims that he has had to rely on his upper body and back in order to compensate for the pain in his knees.  He began experiencing pain in his back and right shoulder in November 2003.  The Veteran was afforded a VA examination in March 2011 and an opinion was obtained in April 2011from Dr. C.  Dr. C. opined that it was less likely than not that the Veteran's back disability was related to his knee disability.  The examiner did not provide an opinion as to whether his back disability was aggravated by his knee disabilities.  For these reasons, an opinion must be obtained as to whether his back disability is aggravated by his knee disabilities.

Furthermore, the Veteran claims that his shoulder disability is due to service-connected knee disabilities.  The RO obtained an opinion from Dr. L. in April 2011.  The physician opined that there was no pathophysiological relationship between the knees and shoulder condition.  In her opinion, the physician relied on the April 2011 opinion by Dr. C. and noted that if the back condition was not affected by knees condition as noted in Dr. C opinion, then there was no pathophysiological reason, and it was impossible medically to link the knees conditions to his shoulder condition.  As Dr. L. appears to heavily rely on the inadequate opinion by Dr. C., a new opinion must be obtained as to the issue of whether his shoulder disabilities are caused or aggravated by his service-connected knee disability.

It is unclear from the April 2011 opinion whether the physician considers the Veteran's left forearm disability to be related to his shoulder disability.  No opinion has been obtained as to whether the Veteran's left forearm disability is caused or aggravated by his service-connected disabilities.  This opinion should be obtained prior to adjudication of this issue.

As the Veteran's claims for service connection for shoulder, left forearm and back are being remanded for further development, the claim for TDIU cannot be adjudicated.  The Board finds that the Veteran's claims are inextricably intertwined, and therefore will be addressed together.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Furthermore, the claims file indicates that the Veteran participated in vocational rehabilitation through the VA.  Records pertaining to vocational rehabilitation and employment are relevant to his TDIU claim and must be obtained before the Board can adjudicate this TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records beginning in October 2011.

2.  Obtain the Veteran's Vocational Rehabilitation file and associate it with the claims file.

3.  Return the claims file to the physician, Dr. C., who provided the April 2011 opinion regarding the back disability.  The physician is asked to review the claims file (including the discussion in this remand).

If the April 2011 examiner is unavailable, the claims file should be forwarded to a similarly qualified physician for the requested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran if deemed necessary), the examiner should provide opinions as to the following:

a. Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's back disability is caused by his service-connected knee disabilities, including his use of a cane for ambulation.

b.  Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's back disability is aggravated by his service-connected knee disabilities, including his use of a cane for ambulation.

c.  Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's shoulder disability is caused by his service-connected knee disabilities, including his use of a cane for ambulation.

d. Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's shoulder disability is aggravated by his service-connected knee disabilities, including his use of a cane for ambulation. 

e.  Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's left forearm disability is caused or aggravated by his shoulder disability or any service-connected disability.

Aggravation means that the secondary disability has permanently worsened beyond its normal progression due to the primary disability.

The underlying reasons for all opinions expressed must be included in the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4. Review the addendum report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.
 
5. Then, after ensuring the examination reports are adequate and undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


